DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 06/03/2022 and 06/07/2022 responsive to the Office Action filed 03/04/2022 has been entered. Claims 1-10 and 16-23 have been amended. Claims 11-15 and 24-27 were previously withdrawn. Claims 1-27 are pending in this application.

Response to Arguments

Applicant arguments, see Amendments pages 6-7 filed 06/03/2022, with respect to the rejection of the claim 1 under 102(a)(1) has been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Oberhofer et al. (US 6,932,935) in view of Fulop et al. (US 2018/0297284).
Applicant arguments, see Amendments page 8 filed 06/03/2022, with respect to the rejection of the claim 2 under 103 has been fully considered and are not persuasive. 
Applicant argues that none of the substances applied by Fulop (air jet or water) is a fluid medium defined by the two wherein clauses of amended claim.
This argument is found to be unpersuasive because:
Oberhofer teaches unpacking and/or cooling of a three-dimensional object (Co 2 li 30-31) by flowing the gaseous medium such as air as the fluid medium to the non-solidified powder and the object, Fulop teaches using water-based (or more generally, liquid-based) de-powdering in conjunction with air jetting (Pa [0067]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oberhofer with the teachings of Fulop and additionally perform water jetting with Oberhofer’s supplying air stream in order to agitate non-solidified powder within the isolated powder print bed. In this modification, the air with water would correspond to the fluid medium constituted by a carrier gas that is specifically enriched with an additional component comprising water.
Applicant arguments, see Amendments page 8 filed 06/03/2022, with respect to the rejection of the claim 3 under 103 has been fully considered and are not persuasive. 
Applicant argues that Grebe’s cooling element 21 is contrary to the present claims, where the building material is treated by the fluid medium and does not require an additional cooling element.
This argument is found to be unpersuasive because:
Oberhofer teaches method of cooling a three-dimensional object (“3”) by the gaseous medium, and the present claim is also a method for cooling a three-dimensional object, thus, Grebe’s cooling by the coolant comprising water and surfactant is not contrary to the present claims, rather consistent with the present claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6, 8-10, 16, 17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Oberhofer et al. (US 6,932,935) in view of Fulop et al. (US 2018/0297284).

With respect to claims 1 and 2, Oberhofer teaches method for cooling a three-dimensional object (“3”) manufactured by layer-wise selective solidification of a pulverulent building material (“forming the object (3) … by sequential selective solidification of layers of a solidifiable pulverulent material (11)”, Co 2 li 8-12 and Fig. 1) and non-solidified building material (“11”) in which the three-dimensional object (“3”) is embedded by a treatment with a fluid medium (“controlled cooling of the object (3) after completing”, Co 2 li 14-15; “the temperature of the gaseous medium can be controlled so that a temperature required for cooling can be set.”, Co 3 li 58-59 and Fig. 2).
Oberhofer teaches unpacking and/or cooling of a three-dimensional object (Co 2 li 30-31) by flowing the gaseous medium such as air as the fluid medium to the non-solidified powder and the object, but does not specifically teach that the fluid medium is constituted by a carrier gas that is specifically enriched with an additional component comprising a further gas and/or a liquid, and/or the fluid medium is constituted by a gas mixture whose composition is adjusted in a predetermined manner by partial or complete withdrawal of one or more mixture components.
In the same field of endeavor, de-powdering of objects within a stacked powder print bed of nested objects, Fulop teaches that the de-powdering subsystem 104 may further comprise at least one air jet device 316 configured to agitate unbound powder within the isolated powder print bed, and the air jet device 316 may alternatively deliver an abrasive material or other type material (e.g., water or solvent) to assist in the de-powdering operation, similar to the functioning of a sand blaster (Pa [0051]). Fulop further teaches that water-based (or more generally, liquid-based) de-powdering may be used alone, or in conjunction with other de-powdering techniques such as air jetting or vibration (Pa [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oberhofer with the teachings of Fulop and additionally perform water jetting with Oberhofer’s supplying air stream in order to agitate non-solidified powder within the isolated powder print bed.

With respect to claims 4 and 17, Oberhofer as applied to claim 1 further teaches that the carrier gas comprises an inert gas (“instead of air, a protective gas such as nitrogen may be used”, Co 4 li 55-57).

With respect to claims 5, 7, 18 and 19, the combination as applied to claim 1 teaches the fluid medium including the carrier gas (“the gaseous medium”, “air”) and the additional component comprising a liquid (“water”), but does not specifically teach that the percentage or the amount of the carrier gas and/or the additional component in the fluid medium.
However, one would have found it obvious to select the optimum ratio of the carrier gas and the additional component by routine experimentation for the purpose of cooling and depowdering the 3D object, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

With respect to claim 6, Fulop as applied in the combination regarding claim 1 teaches that at least a part of the liquid is distributed in the fluid medium in the form of droplets since one would appreciate that the water jetting would supply the water in the form of droplets.

With respect to claim 8, Oberhofer as applied to claim 1 above further teaches that the fluid medium flows through the non-solidified building material in which the three-dimensional object is embedded (“a gas stream flowing essentially tangentially over the upper rim 2 of the container is produced.”, Co 3 li 54-56; “a quantity of non-solidified powder is always situated above the container rim 2 …an adequately strong air stream passes essentially tangentially over the powder surface and thus entrains non-solidified powder… As soon as the object 3 arrives within the region of the air stream passing over the surface by raising the carrier 4, it is cooled by the air stream.”, Co 4 li 22-32).

With respect to claim 9, Oberhofer as applied to claim 1 above further teaches that the fluid medium is led into an interior of a cooling container (“1”) and brought into contact with the three-dimensional object and the non-solidified building material in the interior of the cooling container (“a gas stream flowing essentially tangentially over the upper rim 2 of the container is produced.”, Co 3 li 54-56; “a quantity of non-solidified powder is always situated above the container rim 2 …an adequately strong air stream passes essentially tangentially over the powder surface and thus entrains non-solidified powder… As soon as the object 3 arrives within the region of the air stream passing over the surface by raising the carrier 4, it is cooled by the air stream.”, Co 4 li 22-32).

With respect to claims 10 and 23, Oberhofer as applied to claim 1 above further teaches that the building material comprises a polyamide (Co 4 li 7).

With respect to claim 16, even though Fulop as applied in the combination regarding claim 2 above is silent to the ratio of air jetting and water jetting, one would have found it obvious to select the optimum ratio of air jetting and water jetting during performing both method by routine experimentation in order to agitate non-solidified powder within the isolated powder print bed effectively, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

With respect to claim 20, Oberhofer as applied to claim 8 above further teaches that the fluid medium flows through the non-solidified building material in which the three-dimensional object is embedded in a direction having an angle with respect to the force of gravity (“a gas stream flowing essentially tangentially over the upper rim 2 of the container is produced.”, Co 3 li 54-56 and Fig. 2).

With respect to claim 21, Oberhofer as applied to claim 9 above further teaches that the fluid medium is led into the interior of a cooling container via a fluidization plate in another embodiment (“the carrier surface 5…is designed to be porous, as shown in the left-hand half of FIG. 4, or equipped with openings 500, as shown in the right-hand half of FIG. 4. A gas, for example air, which produces a type of fluidised bed and which loosens the powder 11 surrounding the object, is blown in from below through the porous building platform or the openings.”, Co 6 li 37-44 and Fig. 4).

With respect to claim 22, Oberhofer as applied to claim 9 above further teaches that the cooling container is a building container (“The container is then removed from the process chamber 100 together with the object 3 formed therein and introduced into the device 50”, Co 4 li 10-12).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oberhofer et al. (US 6,932,935) in view of Fulop et al. (US 2018/0297284) as applied to claim 1 above, and further in view of Grebe et al. (US 2014/0079916).

With respect to claim 3, the combination as applied to claim 1 does not specifically teach that the additional component comprises a surfactant.
In the same field of endeavor, cooling three-dimensional objects in the layer-by-layer production, Grebe teaches that examples of a coolant are air, nitrogen, argon, water or water mixtures, and the water mixtures can comprise surfactants (Pa [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oberhofer in view of Fulop with the teachings of Grebe and additionally provide the surfactant in the water for water jetting for the purpose of cooling the powder and the objects, since it has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742